                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANITA ERICKSON,                                   CASE NO. C18-1029-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    BIOGEN, INC,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Plaintiff’s motions in limine (Dkt. No. 85) and Defendant’s motions in limine (Dkt. No.
18   89) are GRANTED in part and DENIED in part as reflected in the record. (See Dkt. No. 125.)
19   Defendant’s motion to bifurcate trial (Dkt. No. 92) is DENIED as reflected in the record. (See
20   Dkt. No. 125.) Given the jury verdict, Defendant’s motion to clarify the Court’s summary
21   judgment order (Dkt. No. 109) is now moot. The Clerk is DIRECTED to terminate Defendant’s
22   motion to clarify the Court’s summary judgment order (Dkt. No. 109.)
23          DATED this 18th day of November 2019.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     C18-1029-JCC
     PAGE - 1
